Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelvin Liu on 3/28/22.

The application has been amended as follows: 
In the claims:


the second regulator is configured to be accommodated in the movable placement plate.

was changed to
the second regulator is configured to be accommodated in the movable placement plate,
 	wherein a sheet feeding direction is a direction in which a paper sheet stored in the sheet feeding cassette is fed to the image forming device body, and the second regulator comprising: 
 	a side end regulator that regulates a position of a side end portion, the side end portion being an end portion among end portions of a paper sheet stored in the storage portion which is parallel to the sheet feeding direction, and 
 	a rear end regulator that regulates a position of a rear end portion, the rear end portion being an end portion among the end portions of the paper sheet stored in the storage portion which is on a rear side with respect to the sheet feeding direction.









In the last line of claim 3,
which the second regulator is accommodated in the movable placement plate.

was changed to
which the second regulator is accommodated in the movable placement plate,
 	wherein a sheet feeding direction is a direction in which a paper sheet stored in the sheet feeding cassette is fed to the image forming device body, and the second regulator comprising: 
 	a side end regulator that regulates a position of a side end portion, the side end portion being an end portion among end portions of a paper sheet stored in the storage portion which is parallel to the sheet feeding direction, and 
 	a rear end regulator that regulates a position of a rear end portion, the rear end portion being an end portion among the end portions of the paper sheet stored in the storage portion which is on a rear side with respect to the sheet feeding direction.

In the first line of claim 6,
The sheet feeding device according to claim 5, 

was changed to
The sheet feeding device according to claim 1, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.